—Judgment, Supreme Court, New York County (Harold Beeler, J.), rendered May 23, 2000, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him to a term of 121/2 years, unanimously affirmed.
The court properly denied defendant’s motion to withdraw his guilty plea. The record, including the plea minutes, *138establishes the voluntariness of the plea and fails to support defendant’s conclusory claim that his ability to plead guilty was impaired by medication (see People v Bermudez, 228 AD2d 237, lv denied 89 NY2d 919).
We perceive no basis for a reduction of sentence. Concur— Williams, P.J., Tom, Mazzarelli, Sullivan and Gonzalez, JJ.